Citation Nr: 9935651	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-40 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of disability compensation benefits 
was properly created.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1969.  An appeal has been taken from a July 1994 action by 
the Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, which terminated a total rating based on 
individual unemployability effective May 21, 1990, due to 
fraud and removed the veteran's spouse as a dependent 
effective September 1, 1991, since he had failed to clarify 
his marital status.  These actions resulted in an overpayment 
of $48,303.99.  The case was initially before the Board of 
Veterans' Appeals (Board) in November 1997 when it was 
remanded for further action.  The case is again before the 
Board for further appellate consideration.  


REMAND

As indicated in the November 1997 Board remand, the record 
reflects that, in a September 1974 rating action, a combined 
60 percent evaluation was assigned for the veteran's service-
connected disabilities consisting of residuals of a shell 
fragment wound of the left thigh, a right knee disability, a 
low back strain, a scar on the right thigh and malaria.  A 
total rating based on individual unemployability was granted 
effective from June 1973.  

It was noted further that, in an April 1987 rating action, 
service connection was established for post-traumatic stress 
disorder, rated 10 percent disabling effective March 6, 1987.  
The combined rating for the service-connected disabilities 
was increased to 70 percent.  The total rating based on 
individual unemployability remained in effect. 

It was noted that, on a VA form dated in February 1989, the 
veteran indicated that he had had no employment within the 
previous 12 months.  On a July 1989 VA examination the 
veteran indicated that he was not employed.  On forms dated 
in May 1990 and February 1991 the veteran left blank those 
provisions relating to his employment.  

In May 1992 the veteran was advised by the regional office 
that it had received information reflecting that he had been 
employed by a millwork company for the period from March 1989 
to April 1990 and that it was proposing to reduce his 
benefits effective in April 1989.  He had also reportedly 
made reference to an "ex-spouse" and was asked to clarify his 
current dependency status.  

A report from a millwork company, dated in December 1992, 
reflected that the veteran had been hired on a full-time 
basis in February 1989 and that his last day of employment 
had been in April 1990.  He had worked an average of eight 
hours per day or 40 hours per week.  

In a VA administrative decision dated in March 1994 it was 
concluded that the veteran's total rating based on individual 
unemployability should be terminated effective in May 1990 on 
the basis of fraud.  

In a June 1994 rating action the total rating based on 
individual unemployability was terminated effective May 21, 
1990, on the basis of fraud.  The combined 70 percent 
evaluation for the veteran's service-connected disabilities 
was confirmed and continued.  

On July 28, 1994 the veteran was sent a letter by the Debt 
Management Center informing him of the exact amount of the 
overpayment and of his right to request waiver of the 
overpayment within 180 days. 

In September 1994 an attorney who was representing the 
veteran at that time submitted a claim for a total rating 
based on individual unemployability.  That letter also 
questioned the validity of the debt and requested that it be 
considered for waiver.  However, in a letter to the Debt 
Management Center which was received on December 8, 1994 the 
veteran specifically stated that he was not requesting a 
waiver.  In January 1996 the attorney canceled the power of 
attorney which had appointed him.  The Board construes this 
sequence of events as indicating that no valid request for 
waiver is pending at this time.  

The veteran submitted a formal claim for the unemployability 
benefit in January 1995.  In June 1995 the regional office 
wrote to another millwork company indicating that, according 
to available records, the veteran had received wages from 
that company from April 1990 to March 1991.  The regional 
office asked the company to provide the reasons for 
termination of the veteran's employment.  The company replied 
later in June 1995 that the veteran had not given a reason 
why he had decided to leave his employment.

In 1996 the regional office received reports from private 
physicians regarding the nature and extent of the veteran's 
post-traumatic stress disorder.  He was also afforded a VA 
psychiatric examination in December 1996.  On the psychiatric 
examination it was indicated that he had been divorced in 
1987.  

In a January 1997 rating action a 100 percent evaluation was 
assigned for the veteran's post-traumatic stress disorder 
effective September 12, 1994.  He was also granted special 
monthly compensation based on being housebound.  

In the September 1996 statement of the case, the regional 
office indicated that in December 1992 information had been 
received from Reserve Millwork, Inc., indicating that the 
veteran had received wages from April 1990 until March 1991 
and had earned substantial wages in 1990 and 1991.  However, 
it was noted that that information was not included in the 
claims file.  

In a September 1997 brief in support of the veteran's claim, 
his representative at that time maintained, among other 
things, that an effective date prior to September 12, 1994, 
should have been assigned for the 100 percent evaluation for 
the veteran's post-traumatic stress disorder.  It was 
maintained that in mid-1992 the veteran's sister, who then 
had a power of attorney from the veteran, submitted a claim 
for a 100 percent rating for the veteran's service-connected 
disabilities.  In the November 1997 remand the Board noted 
that the question of entitlement to an earlier effective date 
for a 100 percent evaluation for the veteran's post-traumatic 
stress disorder based on a 1992 claim by his sister had not 
been considered by the regional office.

In that remand the Board also asked the regional office to, 
among other things, contact the veteran and request that he 
submit a copy of his divorce decree.  The regional office was 
also asked to include in the claims file documentation of 
information from the Reserve Millwork Company which reflected 
the dates of the veteran's employment with that company and 
the amounts of his wages.  It was also asked that the 
regional office consider the question of an effective date 
for a 100 percent evaluation for the veteran's post-traumatic 
stress disorder prior to September 12, 1994, based on a 1992 
claim by his sister.  

The record discloses that in February 1998 the Reserve 
Millwork Company provided a statement indicating that the 
veteran had begun work on April 22, 1990, and his last day 
had been March 15, 1991.  He had earned gross wages of 
$29,075.  

The regional office later received a copy of a divorce decree 
reflecting a divorce between the veteran and his wife 
Patricia in March 1988.  

In April 1998 the regional office removed the veteran's wife 
as a dependent effective April 1, 1988.  This action created 
an additional overpayment of benefits in the veteran's 
account.  

The record further reflects that, in an April 1999 rating 
action, the evaluation for the veteran's post-traumatic 
stress disorder was increased from 10 percent to 50 percent 
effective March 6, 1987.  This action presumably reduced the 
amount of the overpayment to some extent.  The veteran was 
notified of the action taken and has not submitted an appeal 
with regard to the effective date for the increase in the 
evaluation for his post-traumatic stress disorder.  

As matters now stand, the current amount of the overpayment 
in the veteran's account is unclear.  In a recent decision, 
the Court of Appeals for Veterans Claims determined that the 
VA must justify the calculated overpayment in the course of 
deciding if a debt has been properly created.  Narron v. 
West, No. 98-150 (U.S. Vet. App. Dec. 9, 1999).  Accordingly, 
the case is REMANDED to the regional office for the following 
action:

1.  The regional office should prepare an 
audit reflecting the amounts due and the 
amounts paid to the veteran during the 
entire period of the overpayment as 
currently constituted, and reflecting the 
current amount of the indebtedness.  A 
copy of the audit should be sent to the 
veteran for information.  

2.  The regional office should then 
review the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be sent a supplemental 
statement of the case and be afforded the 
appropriate time in which to respond.  

3.  When the above action has been 
completed, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.  No 
action is required by the veteran unless 
he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).






